 



Exhibit 10.4
SECOND AMENDMENT TO
COOPER INDUSTRIES, LTD.
AMENDED AND RESTATED
DIRECTORS’ RETAINER FEE STOCK PLAN
(April 1, 2003 Restatement)
WHEREAS, the Corporation maintains the Cooper Industries, Ltd. Amended and
Restated Directors’ Retainer Fee Stock Plan (the “Plan”); and
WHEREAS, the Plan currently expires on April 30, 2008 and it is advisable to
extend the term of the Plan;
RESOLVED, effective as of February 12, 2008, the second sentence in Section 14
of the Plan is hereby amended to read as follows:
“Unless terminated earlier pursuant to Section 15, the term of the Plan shall
expire on April 30, 2016.”
Executed as of this 12th day of February 2008.

          COOPER INDUSTRIES, LTD.    
 
       
By:
  /s/ James P. Williams    
 
 
 
     James P. Williams    
 
       Senior Vice President    
 
       Human Resources    

